IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT JACKSON

                            JUNE 1998 SESSION         FILED
                                                         July 9, 1998

                                                     Cecil Crowson, Jr.
                                                      Appellate C ourt Clerk
STATE OF TENNESSEE,             )
                                ) C.C.A. No. 02C01-9707-CR-00290
      Appellee,                 )
                                ) Shelby County
V.                              )
                                ) Honorable James C. Beasley, Jr., Judge
                                )
GREGORY WHITFIELD,              ) (Aggravated Robbery, Aggravated Assault)
                                )
      Appellant.                )




FOR THE APPELLANT:                 FOR THE APPELLEE:

A C Wharton, Jr.                   John Knox Walkup
Shelby County Public Defender      Attorney General & Reporter

Tony N. Brayton                    Georgia Blythe Felner
Assistant Public Defender          Counsel for the State
(On Appeal)                        Criminal Justice Division
                                   Cordell Hull Building, Second Floor
Michael Johnson                    425 Fifth Avenue North
Kevin Reed                         Nashville, TN 37243-0493
Assistant Public Defenders
201 Poplar Avenue, Suite 201       William L. Gibbons
Memphis, TN 38103                  District Attorney General
(At Trial)
                                   David B. Shapiro
                                   Chris Marshburn
                                   Assistant District Attorneys General
                                   201 Poplar Avenue, Suite 301
                                   Memphis, TN 38103




OPINION FILED: ___________________


AFFIRMED

PAUL G. SUMMERS,
Judge




                                OPINION
       The appellant, Gregory Whitfield, was convicted by a jury of aggravated

robbery and aggravated assault in the Shelby County Criminal Court. The trial

court overruled his motion for a new trial and he appeals. The sole issue for our

review is whether the evidence is sufficient to support the jury’s verdict.



       On July 13, 1995, Yuet Lee and her son, Albert, were working at the

family business, the B & G market, in Memphis. A lone man entered the store.

He was not wearing a mask. He pointed a gun at Yuet Lee and demanded

money and cigarettes. Yuet Lee complied with his request. She testified that

she was afraid of the gunman. Lee’s son, Albert, was also in the store. The

man pointed the gun at Albert and told him to lie on the floor. The gunman fled.

Yuet Lee pressed a silent alarm and the police soon arrived.



       Lieutenant C. G. Gordon of the Memphis Police Department investigated

the robbery. He showed Yuet Lee and Albert a photographic lineup separately.

They both identified the appellant as the perpetrator of the robbery. At trial, Yuet

Lee identified the appellant as the man who robbed her at gunpoint. She

testified the appellant had been a customer in the store before the robbery. Yuet

Lee also testified that the appellant’s family had been customers in the store for

a long time. At trial, Albert identified the appellant as the perpetrator of the

robbery. Albert testified that the appellant had been a customer in the store

before the robbery.



       The appellant challenges the sufficiency of the evidence. In a sufficiency

of the evidence challenge, the relevant question on appellate review is whether,

after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime or

                                         -2-
crimes beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 99 S.Ct.

2781, 61 L.Ed.2d 560 (1979); T.R.A.P. 13(e); State v. Duncan, 698 S.W.2d 63

(Tenn. 1985).



       In Tennessee, great weight is given to the result reached by the jury in a

criminal trial. A jury verdict accredits the testimony of the state's witnesses and

resolves all conflicts in favor of the state. State v. Williams, 657 S.W.2d 405

(Tenn. 1983). Moreover, a guilty verdict replaces the presumption of innocence

enjoyed at trial with the presumption of guilt on appeal. State v. Grace, 493

S.W.2d 474 (Tenn. 1973). The appellant has the burden of overcoming the

presumption of guilt. Id. On appeal, the state is entitled to the strongest

legitimate view of the evidence and all reasonable inferences which may be

drawn therefrom. State v. Cabbage, 571 S.W.2d 832 (Tenn. 1978).



       The appellant’s sufficiency of the evidence issue challenges the

identification of the appellant as the perpetrator of the offenses. He concedes

that the eyewitness testimony is sufficient evidence to support the appellant’s

convictions. He argues, however, that the eyewitness testimony is

“untrustworthy.” The appellant points out that the robbery occurred quickly and

that Yuet Lee has great difficulty seeing without her glasses. He also points out

that there is no physical evidence linking the appellant to the crime. He contends

that the Yuet Lee and Albert did not give the police a description of the

perpetrator before identifying the appellant in the photographic lineup. Neither

party asked Yuet Lee whether she was wearing her glasses on the day of the

robbery. Neither party asked Yuet Lee, her son, or Lieutenant Gordon whether

the Lees gave a description of the perpetrator. The appellant’s reliance on

those factors to challenge the sufficiency of the evidence is unconvincing.




                                         -3-
      There is sufficient evidence from which the jury could have identified the

appellant as the perpetrator of the offenses beyond a reasonable doubt. Yuet

Lee and Albert identified the appellant as the perpetrator in a photographic

lineup. Both testified that the appellant had been in the store before the robbery.

At trial, Yuet Lee and Albert identified the appellant as the perpetrator. See

State v. Johnson, 910 S.W.2d 897 (Tenn. Crim. App. 1995)



      The judgment of the trial court is affirmed.




                                              _____________________________
                                              PAUL G. SUMMERS, Judge


CONCUR:

                                        -4-
___________________________
DAVID H. WELLES, Judge




___________________________
JOE G. RILEY, Judge




                              -5-